     RANDY SUE POLLOCK
 1
     Attorney at Law, CA State Bar No. 64493
 2   286 Santa Clara Avenue
     Oakland, CA 94610
 3   rsp@rspollocklaw.com
 4   (510)763-9967

 5   Counsel for TIMOTHY PHILLIPS
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                               NORTHERN DISTRICT OF CALIFORNIA
10                                        OAKLAND DIVISION
11
12   UNITED STATES OF AMERICA,                          NO. CR 06-00179-PJH
                                                        NO. 18-71213 MAG
13                  Plaintiff,
14                                                      STIPULATION AND
     vs.                                                [PROPOSED] ORDER CONTINUING
15                                                      ARRAIGNMENT ON THE AMENDED
     TIMOTHY PHILLIPS,                                  PETITION FOR ARREST WARRANT
16                                                      FOR VIOLATION OF SUPERVISED
17                  Defendant.                          RELEASE FROM OCTOBER 10, 2018 TO
                                                        OCTOBER 12, 2018, AND EXCLUDING
18                                                      THAT TIME FROM CALCULATIONS
                                                        UNDER FED. R. CRIM. P. 5.1(d)
19
20
21          The defendant, Timothy Phillips, represented by Randy Sue Pollock Esq., and the

22   government, represented by Joseph E. Springsteen, Assistant United States Attorney, appeared

23   before the Court on October 4, 2018, for status conference. At that time, the Court set the matter

24   for October 10, 2018, for arraignment and possible appointment of new counsel.

25          The parties stipulate to continue the hearing on arraignment and possible appointment of

26   new counsel from October 10, 2018, to October 12, 2018, to accommodate defense counsel’s

27   conflict in People v. Brett Niebergall, Sonoma County Case No. SCR 683396-1, involving a

28                                                     1

     US v Timothy Phillips, Case NOS. CR 06-00179-PJH and 18-71213 MAG
     STIPULATION AND [PROPOSED] ORDER TO CONTINUE AMENDED PETITION
     FOR ARREST WARRANT FOR VIOLATION OF SUPERVISED RELEASE
 1   violation of a California Penal Code 288 conviction. Counsel agree that it is appropriate to extend
 2   the time of the arraignment, taking into account the public interest in the prompt disposition of
 3   criminal cases pursuant to Rule 5.1(d). Consequently, with the defendant’s consent, counsel for
 4   both parties request that the proceedings currently set for October 10, 2018, be extended between
 5   that date and October 12, 2018, pursuant to Rule 5.1(d), and ask that the Court vacate the hearings
 6   currently scheduled for October 10, 2018, and reschedule those proceedings for October 12, 2018,
 7   at 9:30 a.m.
 8
     SO STIPULATED AND AGREED:
 9                                                          ALEX G. TSE
                                                            United States Attorney
10   DATED: October 7, 2018
11                                                          /s/
                                                            JOSEPH E. SPRINGSTEEN
12                                                          Assistant United States Attorney
13
14   DATED: October 7, 2018
                                                            /s/
15                                                          RANDY SUE POLLOCK
                                                            Counsel for Timothy Phillips
16
17
18
19
20
21
22
23
24
25
26
27
28                                                      2

     US v Timothy Phillips, Case NOS. CR 06-00179-PJH and 18-71213 MAG
     STIPULATION AND [PROPOSED] ORDER TO CONTINUE AMENDED PETITION
     FOR ARREST WARRANT FOR VIOLATION OF SUPERVISED RELEASE
 1                                        [PROPOSED] ORDER
 2          Based upon the stipulation of counsel and for good cause shown, the Court that the ends of
 3   justice served by extending time for hearings on amended petition for arrest warrant for violation
 4   of supervised release and possible appointment of new counsel between October 10, 2018, and
 5   October 12, 2018, pursuant to Fed. R. Crim. P. 5.1(d) outweigh the interests of the public and the
 6   defendant in the prompt disposition of criminal cases. Therefore, IT IS HEREBY ORDERED that
 7   the above matter be continued from October 10, 2018, to October 12, 2018 at 9:30 a.m., pursuant
 8   to Rule 5.1(d).
 9
10   DATED: _______________
              10/9/18

11                                                         HON. KANDIS A. WESTMORE
                                                           United States Magistrate Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                                     3

     US v Timothy Phillips, Case NOS. CR 06-00179-PJH and 18-71213 MAG
     STIPULATION AND [PROPOSED] ORDER TO CONTINUE AMENDED PETITION
     FOR ARREST WARRANT FOR VIOLATION OF SUPERVISED RELEASE
